DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17, 19, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “...a bottom light shielding layer on the substrate, wherein the bottom light shielding layer uncovers upper portions of lateral surfaces of the transparent pillars, and the bottom light shielding layer fills spaces between the substrate and lower portions of the lateral surfaces of the transparent pillars: and a top light shielding layer on the bottom light shielding layer: and performing a planarization process to expose top surfaces of the transparent pillars...” in combination with the remaining limitations. Claims 2-12 are dependent upon claim 1 and are therefore allowable.

Regarding claim 13, the prior art fails to anticipate or render obvious the claimed invention including “…a bottom light shielding layer on the substrate, wherein the bottom light shielding layer uncovers upper portions of the continuous lateral surfaces of the transparent pillars, and the bottom light shielding layer directly contacts lower portions of the continuous lateral surfaces of the transparent pillars and fills spaces between the substrate and the lower portions of the continuous lateral surfaces of the transparent pillars; a top light shielding layer on the bottom light shielding layer, and the top light shielding layer directly contacting and covering the upper portions of the continuous lateral surfaces of the plurality of transparent pillars, wherein a hardness of the top light shielding layer is different from a hardness of the bottom light shielding layer; and a middle light shielding layer disposed between the top light shielding layer and the bottom light shielding layer, wherein a hardness of the middle light shielding layer is different from the hardness of the top light shielding layer, and is also different from the hardness of the bottom light shielding layer…” in combination with the remaining limitations. Claims 14-17, 19, and 20 are dependent upon claim 13 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899